Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-4, 6-7, 10, 12-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshii US 2012/0008830.
Regarding claim 1, Yoshii discloses a region clipping method (see figure 1, which involves region clipping as seen in steps 102,103, 107,108, 105, and 109)

    PNG
    media_image1.png
    834
    758
    media_image1.png
    Greyscale


, performed by a computer (see paragraph 0096)

    PNG
    media_image2.png
    223
    433
    media_image2.png
    Greyscale

, for clipping a region of a target object out of an image (see steps 102 and 107 at least of figure 1, see paragraphs 0029-0030)

    PNG
    media_image3.png
    146
    415
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    488
    412
    media_image4.png
    Greyscale

, the method comprising: 5referencing a memory storing three-dimensional positional information of the target object (see figure 110 dictionary, and at least the last line of paragraph 0033)

    PNG
    media_image5.png
    384
    413
    media_image5.png
    Greyscale


; and calculating, by using information on an imaging position for the image and orientation for the image, the region of the target object within the image from the three-dimensional positional information (see step 111, a matching step which uses the imaging position and orientation of the dictionary to calculate the matching region of the target image in the input image, see paragraph 0034, see also paragraph 0069)

    PNG
    media_image6.png
    121
    414
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    199
    412
    media_image7.png
    Greyscale

Regarding claim 2, Yoshii discloses capturing the image with an imaging device (see paragraph 0028)

    PNG
    media_image8.png
    235
    410
    media_image8.png
    Greyscale

Regarding claim 3, the image is captured by the imaging device while the imaging device is moving (see paragraph 0049, captured images while moving the detection frame)

    PNG
    media_image9.png
    481
    401
    media_image9.png
    Greyscale

 .
	Regarding claim 4, the calculating calculates the region of the target object within the image 20using the information on the imaging position for the image and the orientation for the image and information on a parameter of the imaging device (see paragraph 0069 above regarding the imaging position for the image and the orientation for the image, see also paragraph 0043, the position and orientation of each camera [read as information on a parameter of the imaging device] is known). 


    PNG
    media_image10.png
    163
    400
    media_image10.png
    Greyscale

	Regarding claim 6, Yoshii discloses determining whether the target object is included in the image, wherein calculating the region of the target object in the image when the target 30object is included in the image as a result of the determining (see paragraph 0069).
	Regarding claim 7, Yoshii discloses clipping an image of the target object based on a result of the calculating the region of the target object within the image (see 102 of figure 1 and paragraph 0029-0030).
Regarding claim 10, the target object is a feature displayed in the image (see figure 4a).

    PNG
    media_image11.png
    425
    671
    media_image11.png
    Greyscale

	
	Claim 12 is similarly analyzed to claim 1. 
	Claim 13 is similarly analyzed to claim 1. 
	Regarding claim 14, the processor is further configured to store in the memory a result of the clipping (see paragraph 0096).
	Regarding claim 15, the processor repeatedly performs the calculate, the clip and the store to generate a teacher data set for machine learning (see paragraph 0036 and figure 8 which shows the process is iterative).

    PNG
    media_image12.png
    291
    411
    media_image12.png
    Greyscale

	

    PNG
    media_image13.png
    1068
    716
    media_image13.png
    Greyscale

	Claim 18 is similarly analyzed to claim 4. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshii in view of Aoba US 2012/0155751.
Regarding claim 5, as discussed above Yoshii discloses the limitations of claim 1. 
Yoshii does not explicitly disclose wherein the calculating calculates the region of the target object within the image 25is calculated by a perspective transformation process.
Similar to Yoshii, Aoba discloses a region set generation step using object recognition and target object estimation (see figure 3)



    PNG
    media_image14.png
    1073
    668
    media_image14.png
    Greyscale


	Specifically Aoba teaches that his method provides a learning technique and object recognition technique which allow to accurately recognize a target object by attaching importance to votes from region sets (see paragraph 0009).

    PNG
    media_image15.png
    166
    430
    media_image15.png
    Greyscale

To achieve this Aoba discloses calculating a target object region for a 3D object using the position and orientation of the 3D camera along with a perspective transformation (see paragraph 0049).









    PNG
    media_image16.png
    584
    429
    media_image16.png
    Greyscale


Yoshii and Aoba are analogous art because they are from the same field of endeavor of specifying regions in an image. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Yoshii and Aoba to use a perspective transformation with the motivation that it leads to accurately recognizing the target object. 
.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshii in view of Kaehler et al. US 2019/0087659 (hereinafter “Kaehler”).
Regarding claim 8, as discussed Yoshi discloses the limitations of claim 1. Yoshii does not explicitly disclose that the image position is acquired by V-SLAM.
V-SLAM is a well known technology in the art that is used to estimate image positioning as shown by Kaehler (see paragraph 0042).

    PNG
    media_image17.png
    568
    379
    media_image17.png
    Greyscale


Yoshii and Kaehler are analogous art because they are from the same field of endeavor of estimating orientation and position in 3-d space. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Yoshii and Kaehler to use V-SLAM to determine the imaging position and orientation for the image. The motivation would be that V-SLAM gives accurate results. 




Claims 9, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshii. 
Regarding claim 9 as discussed Yoshi discloses the limitations of claim 1.
Yoshii further discloses in the background that triangulation can be used to determine three dimensional information (see paragraph 0004), but does not explicitly disclose in the embodiment using triangulation to determine the position. 

    PNG
    media_image18.png
    143
    409
    media_image18.png
    Greyscale

It would have been obvious to one of ordinary skill in the art given the background section of Yoshii to use triangulation to determine three dimensional position information. The motivation is that is well known to be effective. 
Regarding claim 11, Yoshii discloses the imaging device is a camera which can be (see paragraph 0093)

    PNG
    media_image19.png
    111
    408
    media_image19.png
    Greyscale

Yoshii does not explicitly disclose that the camera is attached to a moving body, however it is well known to attach cameras to moving bodies such as vehicles in order to obtain positions of objects outside the vehicle for learning about the surrounding environment of the vehicle to which the Examiner declares official notice. The motivation would be to put the system of Yoshii to use in a common application such as autonomous vehicle control. 
Claim 16 is similarly analyzed to claim 11. 
Claim 17 is similarly analyzed to claim 11. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669